       Case: 1:19-cr-00705-SO Doc #: 16 Filed: 04/24/20 1 of 10. PageID #: 60




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                    :       CASE NO. 1:19-CR-705
                                             :
               Plaintiff,                    :
                                             :       JUDGE SOLOMON OLIVER, JR.
       vs.                                   :
                                             :
AARON GAGE,                                  :       DEFENDANT’S MOTION FOR
                                             :       BOND AND FOR EMERGENCY
               Defendant.                    :       INTERVENTION BY THE COURT
                                             :



       Defendant Aaron Gage, by and through the undersigned, hereby moves this Court for

immediate, temporary release under 18 U.S.C. § 3142(i). Doctor Venktesh Ramnath, a board-

certified physician in Internal Medicine, Pulmonary Disease, and Critical Care Medicine, has

concluded that “Mr. Gage demonstrates several risks of contracting a severe illness due to

COVID[-]19.” (Exh. A: Expert Report, Exh. B: Ramnath CV). These risk factors include a Body

Mass Index of 48, which presents “a 3.6x risk of severe COVID[-]19 disease” based on existing

studies. (Exh. A: Expert Report, p. 12; CDC listing individuals with a BMI over 40 at higher risk

for severe illness 1). For reasons detailed below, Mr. Gage’s incarceration at NEOCC places him

in situation where he is at an unreasonable risk of contracting the disease. This unreasonable risk

of severe illness or death qualifies as compelling reasons and justify temporary release under 18

U.S.C. § 3142(i).




1
 Available at https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html


                                                 1
        Case: 1:19-cr-00705-SO Doc #: 16 Filed: 04/24/20 2 of 10. PageID #: 61



        Alternatively, Mr. Gage requests this Court order North East Ohio Correctional Center

(NEOCC) to immediately implement ten recommended strategies for mitigating the spread of

COVID-19 within the facility. These strategies come directly from Doctor Ramnath. (Exh. A:

Expert Report). Dr. Ramnath, after reviewing internal documents from the Corrections

Corporation of America (Corporation), concludes “the existing processes are inadequate,” the

screening process for COVID-19 transmission is outdated, and the Infection Control Policy is

“inadequate.” (Exh. A: Expert Report, p. 12-13). “[T]he facility administration is inappropriately

minimizing the risk of COVID[-]19 in its facility, not just to inmates and staff/contractors but also

[to] the community at large.” (Exh. A: Expert Report, p. 14). There is urgency to NEOCC

implementing these mitigation strategies. COVID-19 presents an emergency at our largest holding

facility. Mr. Gage request this Court immediately order the implementation of the ten

recommended strategies to mitigate the risk of COVID-19’s spread in NEOCC.

   I.      Mr. Gage is at high risk of severe illness from COVID-19 and presents compelling
           reasons for temporary release.

        This Court should order Mr. Gage released temporarily under 18 U.S.C. § 3142(i). Even

if NEOCC implements all ten recommendations immediately, Mr. Gage remains at “a very high

risk” of severe illness from COVID-19. (Exh. A: Expert Report, p. 12). Mr. Gage’s heightened

risk of severe illness or even death offers a compelling reason for temporary release under the law.

United States v. Perez, No. 19 CR. 297 (PAE), 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020)

(temporarily releasing defendant under § 3142(i) due to the “heightened risk of dangerous

complications should he contract COVID-19”).

        Even after a person has been ordered detained, the Bail Reform Act provides for the

“temporary release” of a person in pretrial custody “to the extent that the judicial officer determines

such release to be necessary for preparation of the person’s defense or for another compelling


                                                  2
       Case: 1:19-cr-00705-SO Doc #: 16 Filed: 04/24/20 3 of 10. PageID #: 62



reason.” 18 U.S.C. § 3142(i) (emphasis added). The health risk to Mr. Gage, because of his

medical conditions, coupled with the conditions at NEOCC, qualify as “compelling reason[s]”

within 18 U.S.C. § 3142(i).

       Dr. Ramnath opines that Mr. Gage presents major risk factors as defined by the CDC

guidelines. Because of these risk factors, “Mr. Gage faces a very high risk of severe COVID19

disease if he were to contract the illness.” (Exh. A: Expert Report, p. 12). These factors include

being an obese African-American male who likely suffers from asthma and metabolic syndrome.

Dr. Ramnath explains that Mr. Gage’s BMI (Body Mass Index) of 48 confers “a 3.6x risk of severe

COVID[-]19 disease” based on existing data. Additionally, the research data suggests that African-

American males have “been associated with substantially worse outcomes” from COVID-19

infections. (Exh. A: Expert Report, p 3). If these risks alone were not bad enough, Mr. Gage is

likely suffering from asthma or chronic respiratory disease and “metabolic syndrome,” which is

commonly found in obese Americans. Metabolic syndrome typically includes diabetes, high blood

fats, and cardiovascular disease. (Exh. A: Expert Report, p. 12). All of these factors place Mr.

Gage in a vulnerable population who must take extra precautions from contracting the virus.

       Even if NEOCC were to implement the recommended procedures immediately, the

mitigation would not be enough to mitigate the risk to Mr. Gage. (See Wilson et. al v. Williams et.

al., Case No. 4:20-CV-794, Dkt. 22 at p.5 (N.D. Ohio Apr. 22, 2020) (finding the mitigation efforts

by the BOP at Elkton while commendable are woefully inadequate to stem the spread of the virus

inside the prison). There is “increasing data that demonstrate[s] that individuals who are infected

can transmit infection to others before developing symptoms themselves.” (Exh. A: Expert Report,

p. 9; See also Wilson, Case No. 4:20-CV-794, Dkt. 22 at p. 5). The large majority of people

infected, some 81% according to the study cited by Dr. Ramnath, will only exhibit mild symptoms



                                                3
       Case: 1:19-cr-00705-SO Doc #: 16 Filed: 04/24/20 4 of 10. PageID #: 63



and will never properly be diagnosed. NEOCC cannot isolate something they cannot identify. See

also Wilson, Case No. 4:20-CV-794, Dkt. 22 at p. 5 (the screening being conducted by the BOP

“will only help to identify individuals with active symptoms, not those asymptomatic individuals

who can nevertheless spread the virus undetected.”).

       We know the virus has already entered the doors of NEOCC. (See Exh.: C – Corporation

documents notifying of contractor and staff member testing positive). We know those who never

show symptoms can spread the virus. We know the inmates at NEOCC cannot socially distance

from one another and that viruses like COVID-19 have a history of spreading rapidly in prisons

and jails. Lastly, we know Mr. Gage is a risk of severe illness if he contracts the virus. Keeping

Mr. Gage incarcerated at NEOCC is putting his life at risk. See In re Manrigue, 2020 WL 1307109

(N.D. Cal. Mar. 19, 2020) (“The risk that this vulnerable person will contract COVID-19 while in

jail is a special circumstance that warrants bail.”).

       The risk to Mr. Gage’s life is a compelling reason justifying his temporary release under

18 U.S.C. § 3142(i). United States v. Selna, 8:16-CR-76-JVS (C.D. Cal. Mar. 26, 2020) (“Michaels

has demonstrated that the Covid-19 virus and its effects in California constitute ‘another

compelling reason’” justifying temporary release under § 3142(i)). United States v. Wells, Case

No. 20-CR-80, Dkt. 24 (N.D. Ohio Apr. 16, 2020) (marginal order granting bond pending

sentencing based on COVID-19 and Wells’ health issues); Amaya-Cruz v. Adducci, et. al, Case

No. 20-CV-789, Dkt. 34 (N.D. Ohio Apr. 18, 2020) (order granting release to ICE detainee who

is susceptible to serious illness or death if exposed to the virus). If this Court orders Mr. Gage

released, it is his intention to stay with his girlfriend, Catherine Squire, who is able to provide a

safe residence where Mr. Gage will not be exposed to COIVD-19. Also, because of his home




                                                   4
            Case: 1:19-cr-00705-SO Doc #: 16 Filed: 04/24/20 5 of 10. PageID #: 64



confinement and knowledge of SD/PPE, Mr. Gage will not spread the virus to the public, if he is

in fact positive due to his incarceration at NEOCC.




      II.      Alternatively, this Court should order NEOCC to implement immediately the ten
               mitigation strategies recommended by Dr. Ramnath.

            The defense retained also Dr. Venktesh R. Ramnath to review the current conditions of

NEOCC and opine as to the risk of COVID-19 spreading throughout the institution. Dr. Ramnath

is actively practicing and fighting the COVID-19 virus in his own hospital and is an internationally

recognized authority on the epidemiology of COVID-19. 2

            Mr. Gage admits he is seeking unprecedented relief. But these are unprecedented times,

and other Courts have been receptive to this type of request. (Exh. D: NY General Order 3). If



2
  In forming his opinion, Dr. Ramnath only considered the Corporation’s stated policies in their
own internal memorandum. (See Exh. C: CoreCivic Documents). Dr. Ramnath did not consider
the facts set out by the defense under investigation done by the Office of the Federal Defender.
3
    Other examples include:

Federal Judge Orders Testing Measures at Cook County Jail, but Rejects Request to Order
Immediate Release Due to Coronavirus. (Apr. 9, 2020)
https://www.washingtonpost.com/local/legal-issues/judge-orders-emergency-dc-jail-overhaul-of-
medical-cleaning-social-distancing-practices-and-defense-lawyer-access-to-stem-
coronavirus/2020/04/19/9c02e80a-8255-11ea-ae26-989cfce1c7c7_story.html

Judge Orders Emergency D.C. Jail Overhaul of Medical, Cleaning, ‘Social Distancing’ Practices
and Defense Lawyer Access to Stem Coronavirus. (Apr. 19, 2020)
https://www.washingtonpost.com/local/legal-issues/judge-orders-emergency-dc-jail-overhaul-of-
medical-cleaning-social-distancing-practices-and-defense-lawyer-access-to-stem-
coronavirus/2020/04/19/9c02e80a-8255-11ea-ae26-989cfce1c7c7_story.html

Judge Orders Oakland County Jail to Protect Inmates from Coronavirus. (Apr. 21, 2020)
https://www.michiganradio.org/post/judge-orders-oakland-county-jail-protect-inmates-
coronavirus


                                                  5
      Case: 1:19-cr-00705-SO Doc #: 16 Filed: 04/24/20 6 of 10. PageID #: 65



action is not taken, our Court system and the surrounding community may be faced with a

humanitarian crisis we are ill prepared to handle. The Youngstown area is already under great

strain during this pandemic. 4 Taking action now will ensure the health, safety, and well-being of

not only the inmate population, but also of attorneys, judges, prosecutors, probation officers,

marshals, court security officers: our entire Judicial System. Everyone is at risk to the COVID-19

pandemic.

       Doctor Ramnath has provided the Court with ten solutions to mitigate the pending crisis at

NEOCC. The Doctor has provided the best solutions available given the epidemiology known

today and review of the measures implemented by the Corporation at NEOCC. Dr. Ramnath

opines, “[i]n the case of COVID-19, recommended measures that should be initiated immediately

include the following:

               1. Reduction of current incarcerated population density;

                         •   Increase efflux through “decarceration” or release as many people as
                             possible, particularly those with elevated risk factors for COVID19
                             disease and with minimal likelihood to commit additional crimes
                         •   Reduce influx through suspension of arrests and sentencing for low-
                             level crimes and misdemeanors

               2. Institution and enforcement of social distancing measures;

                             •   6 feet mandatory minimum physical distance between all persons
                                 (inmates and staff/contractors) at all times;
                             •   Reduction of common area activities where social distancing
                                 measures cannot be followed reliably;
                             •   Replacement of in-person visitations with video-based visitations;
                             •   Restricted and/or regulated access to vendors or suppliers to
                                 correctional facilities;

               3. Separation and isolation strategies for suspected and confirmed COVID+
               patients away from general prison population;

4
 Ohio’s Coronavirus Outbreak is Hitting Youngstown Hardest. (Apr. 15, 2020)
https://www.buzzfeednews.com/article/henrygomez/coronavirus-ohio-youngstown


                                                   6
      Case: 1:19-cr-00705-SO Doc #: 16 Filed: 04/24/20 7 of 10. PageID #: 66




                         •   Single-cell housing wherever possible;
                         •   Creation of wards where multiple confirmed mild COVID+ cases
                             can be grouped

              4. Active screening and surveillance of all inmates and staff/contractors for
              symptoms and signs of COVID19 illness;

              5. Active screening of any individual entering the correctional facility for
              symptoms and signs of COVID19 illness on each occasion;

              6. Access to medical care providers for urgent medical evaluation, testing,
              and hospitalization as indicated for any inmates and staff/contractors
              demonstrating active or equivocal symptoms or signs of COVID19 illness;

              7. Identification of staff/contractors infected previously who have fully
              recovered, deemed noninfectious and can serve in various work capacities
              (e.g. custodial, other) to prepare for possible workforce shortfalls;
              8. Education around proper respiratory hygiene to all inmates and
              staff/contractors

                 •   Methods and rationale for appropriate use of PPE in all inmates and
                     staff/contractors, particularly to those with respiratory symptoms;
                 •   Reinforcement of appropriate cleaning methods and avoidance of surfaces
                     that are potentially contaminated with infected bodily fluids
                 •   Avoidance of touching the face, nose, and eyes in situations where
                     possible contact with infected fluids exists

              9. Reliable access to and adequate supplies of personalized protective
              equipment (of approved quality standards) for inmates and staff/contractors

                 •   Staff/contractors: CDC-approved surgical masks, N95 masks, droplet
                     precaution gowns, gloves, face shields/goggles, antimicrobial cleaning
                     supplies
                 •   Inmates: CDC-approved surgical masks, approved antimicrobial soaps and
                     hand sanitizers (>60% alcohol based), sinks, showers, laundry, droplet
                     precaution gowns, gloves, face shields goggles, antimicrobial cleaning
                     supplies;

              10. Institution of auditing and feedback from observation of staff workflows
              to ensure responsible and effective use of PPE and optimal supplies of PPE.

(Exh. A: Expert Report at p. 10-11). In order to have their intended effect, these preventive

measures must be immediately enacted and enforced. Like many detention facilities across the


                                              7
       Case: 1:19-cr-00705-SO Doc #: 16 Filed: 04/24/20 8 of 10. PageID #: 67



nation, NEOCC is facing a medical crisis. The difference here is that we yet have an opportunity

to “flatten the curve” by taking the measures proposed by Dr. Ramnath. The evidence indicates

that we already have confirmed, positive tests for the virus inside NEOCC. 5 Dr. Ramnath suggest

that, given this positive tests “[i]t is only reasonable to suspect that if and when other persons are

tested in the facility, that they have a significant chance of testing positive as well.” (Exh. A: Expert

Report at p. 12). This seems intuitive—there is a population of approximately 1613 men at

NEOCC, 680 of which are federal detainees, all sharing varying degrees of confined spaces.

Temporarily releasing inmates, or releasing inmates on bond, will significantly reduce the density

of the population at NEOCC. This is Dr. Ramnath’s first recommendation.

        The recent events at Marion Correctional Institution demonstrate two things. First, they

demonstrate the urgency of this matter—time is of the essence. 6 Second, and perhaps intuitively,

they demonstrate the urgency of testing. Yet as of April 20, 2020, NEOCC has tested none of its

federal inmate population. (Exh. E: NEOCC Response to Questionnaire). Without this information

it is impossible to establish the scope of the problem. The medical community agrees that people

may spread the virus without showing any symptoms. (Exh. A: Expert Report, p. 9; See also

Wilson, Case No. 4:20-CV-794, Dkt. 22 at p. 5). [Accordingly, Dr. Ramnath recommends

widespread testing of the inmate population within NEOCC in order to establish an evidentiary

baseline for the spread of this novel virus.] (Exh. A. Expert Report, pgs. 6, 7, 10, 12, 14).

        These challenges are exacerbated by the apparent unavailability of personal protective

equipment, along with the inability of inmates living in such close quarters to social distance. This


5
 See Exh A. Expert Report, p 12; Exh. C
6
 Marion County Correctional Institution Now Has More COVID-19 Cases Than Any Single
County in Ohio. (Apr. 20, 2020). https://www.clevescene.com/scene-and-
heard/archives/2020/04/20/marion-correctional-institution-now-has-more-covid-19-cases-than-
any-single-county-in-ohio


                                                   8
       Case: 1:19-cr-00705-SO Doc #: 16 Filed: 04/24/20 9 of 10. PageID #: 68



places both the NEOCC inmate population and their staff at the same, if not greater, risk of that

posed to institutions like Marion Correctional facility. Dr. Ramnath cannot say with any certainty

when inmates will begin showing active symptoms of COVID-19. The best we know about this

novel virus is that even asymptomatic individuals may spread the disease, and that the most serious

symptoms (shortness of breath and hypoxia) only occur well after infection. (Exh.: G, The

Infection That’s Silently Killing Coronavirus Patients, NY Times 4/23/2020). But Dr. Ramnath

has opined that there are several reasons why “it is highly likely that inmates in correctional

facilities will demonstrate increased COIVD-19 infectious risk.” (Exh. A: Expert Report, p. 3).

“[T]he data are highly indicative that infection control measures [including Personal Protective

Equipment (“PPE”) and social distancing], when properly followed, are effective to control disease

acquisition and prevent spread.” (Exh. A: Expert Report, p. 8).

       The State of Ohio has mandated an aggressive testing program. The State of Ohio has

quarantined its entire population at NEOCC of 933 prisoners. Furthermore, instructions have been

given to Instituions as to how to mitigate the disease in the case of a positive test. Every inmate

in the State of Ohio is monitored daily and has temperature taken along with a check for symptoms.

(See Exh. H: ODRC COVID19 Update 4/23/2020). According to DRC records, quarantine and

symptom checks and testing is taking place at NEOCC. Id. It seems axiomatic that the area that

houses Federal Detainees at NEOCC should be doing the same. However, Federal detainees are

not quarantined, not being tested, not being checked or monitored daily for symptoms.

       According to Dr. Ramnath, the measures NEOCC currently has in place are insufficient,

vague and sometimes wrong. (Exh. A: Expert Report, p. 12-14 - “It is surprising to see anyone

make errors of such a fundamental nature.”).        Dr. Ramnath opines that action is needed

immediately to mitigate the risk of the spread of COVID-19 in the jail. (Exh. A: Expert Report, p.



                                                9
      Case: 1:19-cr-00705-SO Doc #: 16 Filed: 04/24/20 10 of 10. PageID #: 69



9-10). Right now, given the operational protocols we know from the facility, the facility poses a

danger to the community. If the additional facts above are true, then we likely have a burgeoning

crisis at NEOCC. The only way this danger can be mitigated is through the steps recommended by

Dr. Ramnath and outlined above.

        III. Conclusion

        Wherefore, the Defendant Aaron Gage hereby requests that he be immediately released

pursuant 18 U.S.C. § 3142(i) to home confinement where he will be in an environment that is both

safe for him and the surrounding community. Additionally, during the pendency of this litigation

Mr. Gage urges the Court to implement the recommendations of Dr. Ramnath in order to “flatten

the curve” at NEOCC for the sake of Mr. Gage, those who work at the facility and to protect the

public at large.



                                            Respectfully submitted,

                                            STEPHEN C. NEWMAN
                                            Federal Public Defender
                                            Ohio Bar: 0051928

                                            /s/ Carlos Warner
                                            CARLOS WARNER
                                            Assistant Federal Public Defender
                                            Ohio Bar: 0068736
                                            Akron Centre Plaza
                                            50 S. Main St., Suite 700
                                            Akron, OH 44308
                                            Phone: (330) 375-5739 Fax: (330) 375-5738
                                            E-Mail: carlos_warner@fd.org




                                               10
